DETAILED ACTION
1.	Claims 1-8, as filed by Preliminary Amendment on 10/08/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/08/2020 and 12/11/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites ranges defining mass% of monomer units in lines 3-6, but fails to specify what the “mass%” of each monomer is relative to. For example, is it mass% compared to one particulate polymer or the entirety of the binder composition?
	Claim 1, lines 8-9 recites “and has at least one glass-transition temperature at 10°C or lower”. What claim element has this property? Each particulate polymer as a whole? The shell? The core? Individual monomer units?



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2006/0058562 A1; cited on Applicant’s IDS).
	As to claim 1, Kim teaches a binder composition for an electrical storage device comprising a particulate polymer (see para. 0007-0010, 0033-0037), wherein the particulate polymer includes a cyano group-containing monomer unit in a proportion of not less than 5 mass% and not more than 45 mass% (see para. 0070-0071 & Table 1, Example 6: 24.8g Acrylonitrile as Polymer (a); see also para. 0014-0017: a nitrile-containing monomer, for example acrylonitrile and methacrylonitrile) and includes an amide-group containing monomer unit in a proportion of not less than 0.3 mass% and -5°C; see also para. 0085).
	As to claim 2, Kim teaches the binder composition according to claim 1, wherein the particulate polymer has at least two glass-transition temperatures within a range of -80°C to 80°C (see claim 14: glass transition temperature of each polymer (a), polymer (b), and polymer (c) ranges from -10°C to 30°C).	
As to claim 6, Kim teaches a slurry composition for an electrical storage device electrode comprising: an electrode active material and the binder composition for an electrical storage device according to claim 1 (see para. 0038-0041; claim 16).
	As to claim 7, Kim teaches an electrode for an electrical storage device comprising: an electrode mixed material layer formed using the slurry composition for an electrical storage device electrode according to claim 6 and a current collector (see para. 0042-0044; claim 17).
	As to claim 8, Kim teaches an electrical storage device comprising the electrode for an electrical storage device according to claim 7 (see para. 0045-0046, 0085-0086, claim 18: lithium secondary battery).
	Kim teaches all of the limitations of instant claims 1-2 and 6-8. Therefore, Kim anticipates the above-listed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0058562 A1), in view of LIU et al. (WO 2017/032320 A1; citations to LIU in this Office Action are to corresponding English document US 2018/0248191 A1).
	Kim teaches the binder composition for an electrical storage device according to claim 1, as described above in the anticipation rejection, but fails to explicitly disclose that a glass-transition temperature (Tg) of a polymer of the shell portion is higher than a glass-transition temperature (Tg) of a polymer of the core portion [claim 3].
	However, LIU, in analogous art of binder compositions for a lithium secondary batteries (see para. 0001), teaches a composite emulsion having a core-shell structure, preferably wherein the shell layer has at least two layers (see para. 0038), and wherein the copolymer of the innermost layer has a glass transition temperature lower than that of the copolymer of the outermost layer (see para. 0039). This corresponds to the requirement in claim 3 that “a glass Tg of a polymer of the shell portion is higher than a Tg of a polymer of the core portion”. It is noted that instant claims 1 and 3 do not specify which monomer unit is in the core and which monomer unit is in the shell, nor do the claims exclude multiple shells. By broadest reasonable interpretation (see MPEP 2173.01), the claimed particulate polymer could have a core material other than the LIU (see para. 0043).
Therefore, in view of the teaching of LIU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the binder composition taught by Kim by incorporating the relative glass transition temperatures taught by LIU to arrive at the claimed invention because Kim suggests that the glass transition temperature (Tg) of each of polymer (a), polymer (b) and polymer (c) is ranged from -10°C to 30°C, thereby suggesting different Tg for each monomer/polymer (see Kim para. 0017, 0025). LIU clearly teaches that the glass transition temperature of each copolymer/layer can be adjusted by giving preference to certain monomers and this adjustment is capable of giving a binder tensile strength, adhesive flexibility, etc. based on the Tg of the selected monomer (see LIU para. 0040). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed Tg at a core portion that is lower than a Tg of a shell portion as taught by Liu (equivalent to Tg shell being higher than Tg core in claim terms) for the claimed composition with a reasonable expectation of success for arriving at the desired chemical properties of the binder composition useful in batteries  (see LIU para. 0001, 0038-0044, 0097), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0058562 A1), in view of Maeda et al. (US 7,052,629 B2).
Kim teaches the binder composition for an electrical storage device according to claim 1, as described above in the anticipation rejection, but fails to explicitly disclose that the core portion constitutes a proportion of not less than 30 mass% and not more than 70 mass% among a total of the core portion and the shell portion [claim 4]; and that the particulate polymer includes the cyano group-containing monomer unit in the core portion in a larger amount than in the shell portion [claim 5].
However, Maeda, in analogous art of binder compositions for battery comprising composite polymer particles having core-shell structure and containing two polymers having different chemical structures (see abstract; col. 3, line 35 to col. 4, line 48 and FIG. 1), discloses and/or suggests a core proportion of 30 mass% to 70 mass% among a total of the core portion and shell portion, as required by claim 4, and a particulate polymer including more cyano group-containing monomer unit in the core portion than the shell portion, as required by claim 5 (see col. 5, line 64 to col. 6, line 59 and col. 7, line 59 to col. 8, line 34: polymers having Tg different from each other can be obtained by suitable choosing the composition ratio of monomers, the degree of polymerization or the degree of crosslinking).
Therefore, in view of the teaching of Maeda, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the binder composition taught by Kim by incorporating the mass% and amounts of cyano group-containing monomer unit suggested by Maeda to arrive at the claimed invention because Kim suggests that the glass transition temperature (Tg) of each of polymer (a), polymer (b) and polymer (c) is ranged from -10°C to 30°C, thereby suggesting different Tg for each monomer (see Kim para. 0017, 0025). Kim teaches a 


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 29, 2021